Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
Claims 1-12 are pending in the current application.

DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-9, drawn to a method of depositing a protective coating.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of a homogenous alpha alumina containing layer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Schutze.  Schutze, at paragraph 10, discloses knowledge in the art of forming homogenous alpha alumina containing layers.

During a telephone conversation with Jason Murphy on 5/26/21 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gorokhovsky (US 20040168637) in view of Schutze (US 20060257688).
As to claim 1, Gorokhovsky discloses a method of arranging a protective coating comprising
At least one first layer with AlO (figure 13: barrier layer with alumina);
On a thermally stressed structure (paragraph 183: applications in thermally stressed structures including engines);
By cathodic arc evaporation (paragraph 36: deposition by cathodic arc plasma generation);
Wherein the structure comprises at least one thermal barrier coating (figure 13: bond coating – functional equivalent to thermal barrier coating [paragraph 183: exemplary bond coating part of thermal barrier material]);
Providing the thermally stressed structure in a coating chamber (figures 2-3: exemplary vacuum arc coating chambers with substrates 4);
Providing a target as a source material for the at least one first layer, the target comprising at least aluminum (paragraph 117: Al target);
Providing an oxygen partial pressure in the coating chamber (paragraph 189: oxygen partial pressure control);
Igniting an arc to evaporate material and deposit on the thermal barrier coating (abstract: activation of arc to deposit material);
Wherein the protective coating is applied as alpha alumina (paragraph 185: deposition of alpha alumina; figure 13).

Gorokhovsky, while disclosing a protective layer comprising alpha alumina, is silent as to a homogenous alpha alumina coating.
	Schutze discloses a deposition method in which a, Al containing protective layer is formed on structures that are thermally stressed and include thermal barrier layers (paragraph 51; abstract; paragraph 57).  Schutze discloses the aluminum is contained as homogenous alpha alumina to increase its resistance to oxidation and corrosion (paragraph 10, paragraph 56).


As to claim 2, Gorokhovsky discloses use of Cr containing targets (page 19, table 1: arc-assisted magneton sputtering target of NiCrAlY alloy).
As to claim 4, Gorokhovsky discloses an Al-Si containing target (page 19, table 1: LAFAS source: Al and AlSi containing targets).
As to claims 5, Gorokhovsky discloses a substrate temperature for alumina deposition of 900-1200°C (paragraph 188).
As to claim 7, Gorokhovsky discloses an exemplary protective coating with 20 micron thickness (paragraph 179: arc evaporation of Mo/Al coating to 20 micron thickness).
As to claims 8-9, Gorokhovsky discloses the protective layer is a multi-layer coating with gradient chemical compositions (paragraph 195: first/second layer coating compositions; paragraph 184-185: graded architecture; figure 13: gradient structure interface layers between bond coating, protective layer structure and YSZ insulating layer).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gorokhovsky in view of Schutze as applied to claim 1 above, and further in view of Kohara (US 20050276990).

Kohara discloses a method for depositing a protective layer with AlO and CrO containing compounds (paragraph 35 and 39).  Kohara also discloses knowledge in the art of controlling the lattice constant as desired from the pure corundum structure to include CrO (paragraphs 12, 13 and 363).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the lattice constant between constituent elements including AlO and CrO, as disclosed by Kohara, in the system of Gorokhovsky, because this allows for formation of an effective AlO and CrO containing protective coating (Kohara at paragraphs 12, 13 and 363).
As to claim 6, Gorokhovsky is silent as to a substrate temperature of about 600 degrees during the protective layer formation.
Kohara discloses a method for depositing a protective layer with AlO and CrO containing compounds (paragraph 35 and 39).  Kohara also discloses knowledge in the art of controlling the substrate temperature during deposition to between 650 and 800 degrees to obtain desired properties of the coating (paragraph 398).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a substrate temperature of about 600 degrees, as this is within 10% of the lower limit of the required range of Kohara, in the method 

Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/JASON BERMAN/Primary Examiner, Art Unit 1794